Citation Nr: 0604477	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	Thomas L. Beadle, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from March 1966 to July 1967.  
He died in August 1999.  The appellant seeks recognition as 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 administrative decision 
of the VA Regional Office (RO) in Detroit, Michigan.

The appellant was scheduled for a Travel Board hearing before 
the undersigned in March 2005.  Although she was unable to 
attend, the appellant was represented at the hearing by her 
attorney, who presented information and argument relevant to 
the appeal.  A transcript of that hearing has been associated 
with the claims folder.  


FINDINGS OF FACT

1.  The veteran and appellant were legally married in May 
1986.  

2.  Judgment on a decree of divorce was entered in August 
1998.

3.  The veteran died in August 1999.

4.  Later in August 1999, after the veteran's death, the 
judgment of decree of divorce was set aside.  






CONCLUSION OF LAW

The criteria for recognition as the veteran's surviving 
spouse for VA benefits purposes have not been met.  
38 U.S.C.A. §§ 101(3), 1310 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.5(a), 3.50(b) (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in August 1999.  The appellant submitted a 
claim for service connection for the cause of the veteran's 
death in August 2000.  In an August 2000 rating decision, the 
RO granted service connection for the cause of the veteran's 
death.  However, an April 2001 administrative decision 
determined that the appellant was not recognized as the 
veteran's surviving spouse for VA purposes.  

A variety of VA benefits are available to a surviving spouse 
of a veteran.  Benefits may be awarded to a surviving spouse 
upon the service-connected death of the veteran.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).  Generally, a 
"surviving spouse" is a person of the opposite sex who 
lived with the veteran continuously until his death and who 
has not remarried, and whose marriage is valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 
3.50(b).  See 38 U.S.C.A. § 101(3) (defining "surviving 
spouse").

In this case, the record shows that the veteran and the 
appellant got married in May 1986.  A Record of Divorce or 
Annulment indicates that a divorce was granted on August 17, 
1998 and that the Judgment of Divorce was recorded on August 
20, 1998.  The divorce was granted by a county circuit court 
(Court) in the State of Michigan.  An Amended Consent 
Judgment of Divorce was entered later in August 1998 and an 
Order Modifying Consent Judgment of Divorce and Amended 
Consent Judgment of Divorce was entered in September 1998.   

In August 1999, the Court granted the appellant's motion for 
a change of domicile, allowing her and the minor children to 
move to Pennsylvania.  About one week later in August 1999, 
the veteran committed suicide.  Two weeks later in August 
1999, through her attorney, the appellant filed with the 
Court a Motion to Set Aside Amended Consent Judgment of 
Divorce, Judgment of Divorce and Dismiss Divorce Action.  The 
Motion stated that the previous Judgment entered by the Court 
had improperly bifurcated the issue of custody from other 
issues, including the property division.  Several days later 
in August 1999, the Court entered an Order Setting Aside 
Amended Consent Judgment and Consent Judgment and Other 
Relief.

The appellant's attorney argues that, by setting aside the 
Judgment of Divorce, the divorce was voided and the veteran 
and the appellant were still married, such that the appellant 
was the veteran's surviving spouse for VA purposes.  The 
undersigned has reviewed the Michigan case cited by the 
appellant's attorney, Yeo v. Yeo, 543 N.W.2d 62 (Mich. Ct. 
App. 1996), as well as other Michigan case law and statutes.  
However, the Yeo case does not specifically address the issue 
of whether setting aside a judgment of divorce actually 
functions to reinstate the underlying marriage during the 
period prior to the order voiding the divorce decree.  See 
Yeo, supra (setting aside a judgment of divorce when it 
violated Michigan Court Rule 3.211(B)(3), which required that 
a judgment of divorce must include a determination of the 
property rights of the parties).  Moreover, the facts of Yeo 
differed substantially from the present case, as both parties 
were alive at the time of the order setting aside the divorce 
decree.  

The Board notes that as of the date of the veteran's death in 
the case on appeal to the Board, a divorce decree was still 
in effect.  In this regard, the Board notes that the motion 
to have the divorce decree voided was apparently done by the 
appellant later for the purpose of establishing entitlement 
to compensation and other benefits as the veteran's surviving 
spouse.  The Board concludes that under the law and 
regulations applicable to VA benefits, it is the state of 
affairs as of the time of death which is controlling.  In 
this regard, 38 C.F.R. § 3.50(b) provides that the term 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 3.1(j) and 
"who was the spouse of the veteran at the time of the 
veteran's death."  At the time of the veteran's death the 
divorce decree was in effect and had not been challenged in 
any way.  Therefore, the Board concludes that the appellant 
was not the spouse of the veteran at the time of his death.  
The Board is not persuaded by the fact that the Court 
subsequently issued an order voiding the divorce decree.  
Accordingly, the claim must be denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).       

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2005), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Although there has been no compliance with the VCAA notice 
provisions in this case, the Board finds that the notice and 
assistance provisions of the VCAA are not applicable, as the 
claim involves the purely legal question of entitlement to 
benefits under VA law and regulations.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); VAOPGCPREC 5-2004 (notice and assistance pursuant to 
the VCAA are nor required where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Moreover, the Board observes that 
notes from the Decision Review Officer Conference Report 
indicate that the appellant's attorney indicated that he 
would provide additional argument in support of the appeal.  
Similarly, during the March 2005 Travel Board hearing, the 
appellant's attorney indicated that he would submit to the 
Board additional documents, including other court pleadings, 
documents, and a transcript of oral argument to the Court on 
the Motion to Set Aside Amended Consent Judgment of Divorce, 
Judgment of Divorce and Dismiss Divorce Action.  No 
additional evidence and argument has been provided.  
Therefore, the Board concludes that the appellant has had 
ample opportunity to submit evidence in support of the 
appeal, and no prejudice resulted from failure to provide a 
VCAA notification letter.       


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA benefits purposes is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


